LIPEZ, Circuit Judge
(concurring in the judgment).
Despite our court’s 2005 en banc decision rejecting the right of Puerto Rico’s four million residents to vote in presidential elections, the issue of federal voting rights for these longstanding United States citizens remains a compelling legal problem. The unequal distribution of the fundamental privilege of voting among different categories of citizens is deeply troubling and, not surprisingly, the legal arguments in favor of enfranchising Puerto Rico residents have continued to evolve. Although the en banc decision forecloses this panel’s reconsideration of issues the full court resolved, that decision should not be the final word on the subject. Judge Torruella’s dissent highlights important issues that deserve consideration in a new en banc proceeding. As I shall explain, if each of those issues were decided in plaintiffs’ favor, United States citizens residing *607in Puerto Rico would have a viable claim to equal voting rights under the International Covenant on Civil and Political Rights (“ICCPR”).
Thus, while I agree with Chief Judge Lynch that our panel must adhere to the precedent set five years ago by the en banc court on the constitutional and treaty interpretation issues addressed in the majority opinion, I cannot agree that the plaintiffs’ claims should be dismissed without review by the full court. Given the magnitude of the issues and Judge Torruella’s forceful analysis, this is one of those rare occasions when reconsideration of an en banc ruling is warranted.
I. The Constitutional Argument
In the 2005 en banc, the majority rejected the plaintiffs’ contention that the Constitution required giving citizens who reside in Puerto Rico the right to vote for President and Vice President of the United States. See Igartúa-De La Rosa v. United States (Igartúa III), 417 F.3d 145, 147 (1st Cir.2005) (en banc). In this appeal, the plaintiffs attempt to distinguish presidential and vice-presidential voting from the election of members of the House of Representatives, emphasizing that the latter is governed by a different constitutional provision. Compare U.S. Const. art. II, § 1, cl. 2 with id. art. I, § 2, cl. 1.16
That distinction makes no difference, however, because the two constitutional provisions similarly enfranchise only individuals residing in “States.” Since Puerto Rico is not a “State,” the 2005 en banc decision precludes us from holding that the Constitution requires extending the right to vote for full-status members of the House of Representatives to the residents of Puerto Rico. Moreover, if the issue were before us as a matter of first impression, I would join my colleagues in concluding that the denial of that right to Puerto Rico citizens does not violate Article I, Section 2 of the Constitution.
To say that the Constitution does not require extension of federal voting rights to Puerto Rico residents does not, however, exclude the possibility that the Constitution may permit their enfranchisement under another source of law. The 2005 en banc majority also concluded, at least implicitly, that the Constitution prohibits enfranchising Puerto Rico residents in presidential elections because the privilege of voting is restricted to electors who are chosen by citizens of “State[s].” See Igartúa III, 417 F.3d at 148 (noting that “the franchise for choosing electors is confined to ‘states’ ”) (emphasis added). Because Article I, Section 2 defines those eligible to vote for members of the House in that similarly narrow way, Igartúa Ill’s holding is also binding in this appeal on the question whether the Constitution “confine[s]” voting for members of Congress to State residents.
I have doubts, however, about the correctness of the judgment that the Consti*608tution allows only citizens who reside in states to vote. To be sure, the unstated premise of my concurrence in the 2005 en banc was that the Constitution restricted the right to vote to residents of states. My view was — and remains — that the plaintiffs’ claims under the ICCPR are not justiciable if the Constitution itself prohibits equal voting rights for Puerto Rico residents. A constitutional amendment or Puerto Rico’s admission as a state would then be the only ways to remove the barrier. See Igartúa III, 417 F.3d at 153 (Lipez, J., concurring). I concluded that, in such circumstances, even if the plaintiffs’ arguments had merit as a matter of treaty interpretation, court intervention would be inappropriate because the possibility of a remedy would be overly speculative. Id. at 158.
Indeed, and perhaps more to the point, it would be meaningless for a court to consider whether the United States is in violation of a treaty provision that conflicts with the Constitution. The Constitution trumps the treaty and, if a treaty purports to do something the Constitution forbids, a court would have no choice but to conclude that the treaty, not the Constitution, must give way. Saying or doing more than that would be inappropriate; it is not the court’s role to tell the federal government how to meet international obligations in the face of a constitutional prohibition. See id. at 155 (quoting Chicago & S. Air Lines v. Waterman S.S. Corp., 333 U.S. 103, 113, 68 S.Ct. 431, 92 L.Ed. 568 (1948) (“[I]f the President may completely disregard the judgment of the court, it would be only because it is one the courts were not authorized to render.”)).
Everything changes, however, if the Constitution permits equal voting rights to be conferred on the residents of Puerto Rico under another source of law, such as legislation or a self-executing international treaty. If the Constitution does not prohibit extending the right to vote to citizens who reside outside “the several States,” an enforceable treaty could provide the governing domestic law on that issue. See Medellin v. Texas, 552 U.S. 491, 518, 128 S.Ct. 1346, 170 L.Ed.2d 190 (2008) (noting that a self-executing treaty is “ ‘equivalent to an act of the legislature’ ” (citation omitted)). The Constitution itself makes treaties “the supreme Law of the Land” where they do not conflict with the Constitution’s own terms. See U.S. Const. art. VI, cl. 2. This is not a view of the ICCPR that I contemplated in 2005, but it is one that I now consider worthy of serious examination.
As Judge Torruella points out, the view that the Constitution does not necessarily forbid extensions of the rights it delineates has been articulated in scholarly writing, and it underlies the effort to legislate voting rights for residents of the District of Columbia. See Opinion of Torruella, J.; see also José R. Coleman Tió, Comment, Six Puerto Rican Congressmen Go to Washington, 116 Yale L.J. 1389, 1394 (2007). Judge Torruella aptly invokes as well precedent applying the same notion of the Constitution’s reach — i.e., that it neither requires nor prohibits conferring rights on citizens outside the States — in the context of diversity jurisdiction. That precedent, including the Supreme Court’s decision in National Mutual Insurance Co. v. Tidewater Transfer Co., 337 U.S. 582, 69 S.Ct. 1173, 93 L.Ed. 1556 (1949), confirmed Congress’s power to extend diversity jurisdiction to the District of Columbia even though the provisions of Article III creating such jurisdiction refer only to States. By analogy, such cases support the argument that references in Article I to the voting rights of the people of “the States” are not necessarily negative references to the voting rights of citizens residing in other United States jurisdictions. *609Cf. Adams v. Clinton, 90 F.Supp.2d 35, 95 (D.D.C.2000) (Oberdorfer, J., dissenting in part) (“[T]he use of the term ‘State’ in the diversity jurisdiction clause of the Constitution cannot mean ‘and not of the District of Columbia.’ ” (citing Tidewater)).
Moreover, the redressability concern that underlay my concurrence in Igartúa III stemmed in large part from the courts’ inability to order Congress to take the only actions that I thought could deliver the remedy the plaintiffs sought — “to either admit Puerto Rico as a state or to propose a Constitutional amendment allocating electors to Puerto Rico.” See 417 F.3d at 154. If Puerto Rico residents’ right to vote originates from a source of United States law other than the Constitution, however, it is possible that declaratory relief could properly involve individual government officials rather than Congress. For example, precedent indicates that the Secretary of Commerce is empowered to take the steps necessary to conform the apportionment process to the law. See Franklin v. Massachusetts, 505 U.S. 788, 802, 112 S.Ct. 2767, 120 L.Ed.2d 636 (1992) (plurality opinion) (noting that “injunctive relief against executive officials like the Secretary of Commerce is within the courts’ power”) (citing Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 72 S.Ct. 863, 96 L.Ed. 1153 (1952)); Adams, 90 F.Supp.2d at 41 (noting that the Secretary of Commerce is tasked with reporting the population of each state to the President for congressional apportionment).
I do not mean to suggest that I already have concluded that the Constitution in fact permits giving the plaintiffs the right to vote like any other United States citizen for members of the House of Representatives. Rather, my point is that the question is important and complex, and it deserves re-examination by the full court with the benefit of the best advocacy we can enlist on both sides of the issue. As I describe in the next section, however, it is only one of the issues warranting such reconsideration.
II. The Status and Impact of the ICCPR
If we were to conclude that the Constitution permits Congress to give Puerto Rico residents voting rights with respect to members of the House of Representatives equivalent to those afforded the residents of the States, our inquiry would then need to focus on plaintiffs’ claim that the ICCPR provides such enfranchisement. The status of the ICCPR also was addressed in the 2005 en banc decision, which held that the treaty was not self-executing and did “not adopt any legal obligations binding as a matter of domestic law.” Igartúa III, 417 F.3d at 150. That determination may not be considered anew by the panel in this case.
However, the en banc majority’s conclusion that the ICCPR is non-self-executing is also ripe for reconsideration in a new en banc proceeding. The 2005 majority accepted without analysis two comments by the Supreme Court in Sosa v. AlvarezMachain, 542 U.S. 692, 728, 124 S.Ct. 2739, 159 L.Ed.2d 718 (2004), in dicta,17 *610that the ICCPR is not a self-executing treaty. See Igartúa III, 417 F.3d at 150. The Supreme Court, in turn, had accepted without scrutiny the Senate’s declaration that “the substantive provisions of the document were not self-executing.” See Sosa, 542 U.S. at 728, 124 S.Ct. 2739.18 In adopting its view of the treaty, the 2005 majority rejected Judge Howard’s thoughtful analysis in dissent explaining why the Senate lacks the authority to declare the status of a treaty. See Igartúa III, 417 F.3d at 189-91 (Howard, J., dissenting).19 In his dissent in this case, Judge Torruella builds on Judge Howard’s earlier decision and argues plausibly that the surrounding circumstances demonstrate that the ICCPR should be construed as a self-executing treaty.
In 2005, my view of the case made it unnecessary for me to evaluate Judge Howard’s conclusion that the courts, rather than the Senate, have the responsibility to determine whether a treaty is self-executing. My view was that, whatever the status of the treaty, it was not the role of a court to declare that the plaintiffs had voting rights that were inconsistent with the limitations built into the Constitution. Having now accepted the possibility that the Constitution does not bar federal voting rights for Puerto Rico residents, I also must confront the ICCPR’s status.
The passage of time has only strengthened Judge Howard’s analysis. The Supreme Court has recently confirmed that determining whether a treaty is self-executing “is, of course, a matter for [the courts] to decide.” Medellin, 552 U.S. at 518, 128 S.Ct. 1346. Hence, the Senate cannot on its own “declare” the status of a treaty. As Judge Howard observed, a Senate “ ‘declaration is not part of a treaty in the sense of modifying the legal obligations created by it. A declaration is merely an expression of an interpretation or of a policy or position.’ ” Igartúa III, 417 F.3d at 190 (quoting Stefan A. Riesenfeld & Frederick M. Abbott, Foreword: Symposium on Parliamentary Participation in the Making and Operation of Treaties, 67 Chi.-Kent L.Rev. 293, 296 (1991)). In other words, “the Senate’s *611view is relevant,” id. at 191, but “ ‘[t]he Senate’s declaration is not law,’ ” id. at 190 (quoting Riesenfeld & Abbott, 67 Chi.Kent L.Rev. at 296-97).
In describing the courts’ independent “obligation to interpret treaty provisions to determine whether they are self-executing,” the Court in Medellin emphasized the central importance of the treaty language. See 552 U.S. at 514, 518-19, 128 S.Ct. 1346 (“It is well settled that the [¡Interpretation of [a treaty] ... must, of course, begin with the language of the Treaty itself.”) (internal quotation marks omitted); id. at 514, 128 S.Ct. 1346 (referring to the “time-honored textual approach” for interpreting treaties); see also Abbott v. Abbott, — U.S.-, 130 S.Ct. 1983, 1990, 176 L.Ed.2d 789 (2010) (“The interpretation of a treaty ... begins with its text.” (quoting Medellín, 552 U.S. at 506, 128 S.Ct. 1346)). With respect to the specific treaty before it in Medellín, the Court also looked to the “ ‘postratification understanding’ of signatory nations,” id. at 516, 128 S.Ct. 1346, “general principles of interpretation,” id. at 517, 128 S.Ct. 1346, and the consequences of reading the treaty in a particular way, id. at 517-518, 128 S.Ct. 1346. See also Sanchez-Llamas v. Oregon, 548 U.S. 331, 344 & n. 3, 347, 126 S.Ct. 2669, 165 L.Ed.2d 557 (2006) (considering other signatories’ understanding of the treaty at issue). Neither the 2005 majority nor the Supreme Court in Sosa performed such an examination of the ICCPR, which necessarily makes them unreliable precedent on its status.
Again, I do not want to suggest that I have reached an ultimate view on whether the ICCPR is self-executing. I am saying only that, if the plaintiffs succeed before the en banc court on the threshold issue of the Constitution’s reach, they would be entitled to reconsideration by the en banc court of the ICCPR’s status. That is so because the 2005 majority improperly rejected the plaintiffs’ claim that the treaty is self-executing without conducting an independent analysis of its language and, if the language is unclear, the “ ‘postratification understanding’ of signatory nations” and other surrounding circumstances.
Even if we were to find that the treaty is self-executing, however, difficult questions would remain. Among them are whether the treaty’s provisions in fact oblige the United States to provide all of its citizens the right to elect voting members of the House of Representatives and whether the treaty provides for a private right of action as a vehicle for pursuing that right. Also of consequence is the unique political relationship between Puerto Rico and the United States government. Whether a generally stated commitment to provide the right to vote to all citizens should supersede the specific political negotiation that has led to Puerto Rico’s status is not an easily answered question. The fact that the questions are difficult, however, is not a reason to avoid them.
III. Summarizing the Prerequisites for a Claim
Unquestionably, the plaintiffs face a series of hurdles in demonstrating their entitlement to declaratory relief. Their claims are much more potent, however, than Chief Judge Lynch’s opinion acknowledges. If the Constitution permits extension of voting rights to Puerto Rico residents by means of a treaty,20 and if the *612ICCPR is a self-executing treaty whose terms support assertion of a private cause of action, the plaintiffs’ claims could not be so easily dismissed.
At its core, this case is about whether a substantial group of United States citizens should be given a right that our country and the international community agree is a fundamental element of a free society. Article 25 of the ICCPR states, in relevant part, that 11 [ejvery citizen shall have the right and the opportunity ... [t]o vote and to be elected at genuine periodic elections which shall be by universal and equal suffrage.” (Emphasis added.) At a minimum, given the importance of the issues and the evolving debate, fairness dictates that the plaintiffs’ claims receive considerably more deliberation than our panel is authorized to provide. The entire court should be engaged in considering and resolving these issues, with the best advocacy available in support of all parties. Indeed, as a case “involving] a question of exceptional importance,” this action fits squarely within the guidelines for en banc review. See Fed. R.App. P. 85(a)(2).
Thus, while I agree that the district court’s judgment must be affirmed by the panel, I urge the court to reconsider the constitutional and treaty issues in a new en banc proceeding.

. Article II, Section 1, Clause 2 describes the process for electing the President and Vice President, in part, as follows:
Each State shall appoint, in such Manner as the Legislature thereof may direct, a Number of Electors, equal to the whole Number of Senators and Representatives to which the State may be entitled in the Congress....
The Twelfth Amendment specifies that the electors shall meet "in their respective states” to cast ballots for President and Vice President. U.S. Const, amend. XII.
Article I, Section 2, Clause 1 provides:
The House of Representatives shall be composed of Members chosen every second Year by the People of the several States, and the Electors in each State shall have the Qualifications requisite for Electors of the most numerous Branch of the State Legislature.


. Although I recognize that Supreme Court dicta may be more persuasive than such statements made by other courts, the Supreme Court itself has recognized the limitations of its dicta: "[W]e are not bound to follow our dicta in a prior case in which the point now at issue was not fully debated.” Cent. Va. Cmty. Coll. v. Katz, 546 U.S. 356, 363, 126 S.Ct 990, 163 L.Ed.2d 945 (2006) (quoting Cohens v. Virginia, 6 Wheat. 264, 399, 5 L.Ed. 257 (1821) ("It is a maxim not to be disregarded, that general expressions, in every opinion, are to be taken in connection with the case in which those expressions are used. If they go beyond the case, they may be respected, but ought not to control the judg*610ment in a subsequent suit when the very point is presented for decision.”)).


. In that first reference to the ICCPR, the Court in Sosa stated that the Senate has at times "expressly declined to give the federal courts the task of interpreting and applying international human rights law, as when its ratification of the International Covenant on Civil and Political Rights declared that the substantive provisions of the document were not self-executing.” 542 U.S. at 128, 124 S.Ct. 2276. Later in the decision the Court stated: "[T]he United States ratified the Covenant on the express understanding that it was not self-executing and so did not itself create obligations enforceable in the federal courts.” Id. at 735, 124 S.Ct. 2739. As Judge Torruella notes, however, both of the Supreme Court’s observations were dicta because "the question of the ICCPR’s self-execution was never presented to the Court” and the petitioner had conceded that it was not self-executing.


. Judge Howard explained that the Senate’s non-self-execution declaration concerning the domestic effect of the ICCPR was "in reality[ ] an attempt to legislate concerning the internal implementation of a treaty,” which the Senate lacked the power to do. Igartúa III, 417 F.3d at 190-91 (dissenting opinion). Judge Howard noted that the declaration was therefore "merely an expression of the Senate’s view of domestic policy ... [with] no domestic effect.” Id. at 191. The Supreme Court in Sosa did not conclude otherwise. See id. at 191 n. 63 ("Because the question in Sosa was not the binding effect of the Senate’s non-self-execution declaration in determining whether the ICCPR establishes a private cause of action, the parties did not present the Court with (and it did not address) the separation of powers arguments questioning the Senate's authority to issue such declarations.”).


. Whether Congress’s plenary authority to regulate Puerto Rico under the Territory Clause of the Constitution also could provide a basis for such action is a question beyond the scope of this case. See U.S. Const, art. IV, § 3, cl. 2 (“The Congress shall have Power to dispose of and make all needful Rules and Regulations respecting the Territory or other *612Property belonging to the United States....”).